                                                                     Case 2:20-cv-00409-JAD-VCF Document 10 Filed 04/27/20 Page 1 of 2


                                                                 1   THE COTTLE FIRM
                                                                     Robert W. Cottle, Esq.
                                                                 2   Nevada Bar No. 4576
                                                                     rcottle@cottlefirm.com
                                                                 3
                                                                     Matthew G. Holland, Esq.
                                                                 4   Nevada Bar No. 10370
                                                                     mholland@cottlefirm.com
                                                                 5   8635 South Eastern Avenue
                                                                     Las Vegas, Nevada 89123
                                                                 6   (T) 702.722.6111 | (F) 702.834.8555
                                                                     Attorneys for Plaintiff
                                                                 7
                                                                 8                               UNITED STATES DISTRICT COURT

                                                                 9                                    DISTRICT OF NEVADA
                                                                10                                           *******
                                                                11
                                                                     CHUNYUN WANG, an individual;                     CASE NO. 2:20-cv-00409-JAD-VCF
                  Phone: (702) 722-6111 | Fax: (702) 834-8555
                   8635 S. Eastern Ave., Las Vegas, NV 89123




                                                                12
                                                                                   Plaintiff,
THE COTTLE FIRM




                                                                13
                                                                     vs.
                                                                14
                                                                     KOREAN AIRLINES CO., LTD., operating as             STIPULATION AND ORDER TO
                                                                15   KOREAN AIR; DOE FLIGHT ATTENDANTS;                 EXTEND TIME FOR PLAINTIFF TO
                                                                16   DOE FOOD AND BEVERAGE SERVICE                     RESPOND TO DEFENDANT KOREAN
                                                                     HANDLERS; ROE FOOD AND BEVERAGE                   AIR LINES CO., LTD.’S MOTION TO
                                                                17   SERVICE BUSINESS ENTITY; ROE WATER                DISMISS FOR LACK OF PERSONAL
                                                                     OR LIQUID HEATING APPARATUS                                JURISDICTION
                                                                18   MANUFACTURER AND/OR DISTRIBUTOR
                                                                     BUSINESS ENTITIES; DOE INDIVIDUALS 1-
                                                                19   10; AND ROE CORPORATIONS/ENTITIES 1-
                                                                20   10; inclusive,

                                                                21                 Defendants.

                                                                22
                                                                             Plaintiff CHUNYUN WANG (“Plaintiff”), by and through her attorneys, The Cottle
                                                                23
                                                                     Firm, and Defendant KOREAN AIR LINES CO., LTD. (“Korean Air Lines”), by and through
                                                                24
                                                                     their attorneys, Snell & Wilmer LLP and Clyde & Co US LLP, hereby agree and stipulate to
                                                                25
                                                                     extend the time allowed for Plaintiff to respond to Defendant Korean Air Lines Co., LTD.’s
                                                                26
                                                                     Motion to Dismiss for Lack of Personal Jurisdiction (ECF No. 4) for two weeks, or until May 8,
                                                                27
                                                                     2020.
                                                                28

                                                                                                              Page 1 of 2
                                                                     Case 2:20-cv-00409-JAD-VCF Document 10 Filed 04/27/20 Page 2 of 2


                                                                 1           This is the first request to extend the time for Plaintiff to file this responsive pleading.
                                                                 2   This extension is requested due to the circumstances surrounding the ongoing COVID-19 public

                                                                 3   health crisis.
                                                                 4           This Stipulation is made for good cause and not for the purposes of delay. Nothing
                                                                 5   contained in this Stipulation shall be deemed a waiver of any right belonging to any party hereto.
                                                                 6   DATED this 22nd day of April, 2020.           DATED this 22nd day of April, 2020.
                                                                 7
                                                                     THE COTTLE FIRM                                  SNELL & WILMER L.L.P.
                                                                 8
                                                                 9
                                                                10        /s/ Matthew G. Holland                            /s/ Dawn L. Davis
                                                                   ROBERT W. COTTLE, ESQ.                             DANIEL S. RODMAN, ESQ.
                                                                11 Nevada Bar No. 4576                                Nevada Bar No. 8239
                  Phone: (702) 722-6111 | Fax: (702) 834-8555
                   8635 S. Eastern Ave., Las Vegas, NV 89123




                                                                   MATTHEW G. HOLLAND, ESQ.                           DAWN L. DAVIS, ESQ.
                                                                12 Nevada Bar No. 10370                               Nevada Bar No. 13329
                                                                   Attorneys for Plaintiff
THE COTTLE FIRM




                                                                13
                                                                                                                      ANDREW J. HARAKAS, ESQ. (to be
                                                                14                                                    admitted pro hac vice)
                                                                                                                      DAVID F. KNAPP, ESQ. (to be admitted
                                                                15                                                    pro hac vice)
                                                                                                                      Clyde & Co US LLP
                                                                16                                                    The Chrysler Building
                                                                17                                                    405 Lexington Avenue, 16th Floor
                                                                                                                      New York, New York 10174
                                                                18
                                                                                                                      Attorneys for Defendant Korean Air Lines
                                                                19                                                    Co., Ltd.
                                                                20
                                                                21
                                                                22                                                ORDER

                                                                23
                                                                             IT IS SO ORDERED.
                                                                24
                                                                             DATED   this 27, 2020.day of
                                                                             Dated: April                                         , 2020.
                                                                25
                                                                26
                                                                27                                                       ___________________________________
                                                                                                                         UNITED STATES DISTRICT JUDGE
                                                                28

                                                                                                                 Page 2 of 2
